Citation Nr: 0522296	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  94-27 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for atopic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1986 to April 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which, in pertinent part, denied 
service connection for tinnitus, and granted service 
connection for atopic dermatitis with a noncompensable rating 
effective April 21, 1992.  

During this appeal, pursuant to a June 1995 Hearing Office's 
Decision, the veteran's rating for atopic dermatitis was 
increased to 10 percent, effective from the date of receipt 
of the original claim for service connection (April 21, 
1992).  Because the increase in the initial evaluation of the 
veteran's skin disease does not represent the maximum rating 
available for the disability, his claim challenging the 
propriety of the initial evaluation remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In light of 
this action, the Board has characterized this claim as 
indicated on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). 

Both issues came before the Board in December 1997.  The 
Board remanded the claims because the veteran was scheduled 
for a hearing, but not given the requisite 30-day advance 
notice of the time and date of the hearing.  The RO 
subsequently scheduled the veteran for a Travel Board hearing 
to take place in March 1999.  He was given the requisite 30-
day notice, but he failed to appear. 

In a May 2004 decision, the Board addressed several other 
issues on appeal at the time, to include granting service 
connection for hypertension, and granting increased ratings 
for the veteran's lung disease (for two different rating 
periods).  In a remand attached to that decision addressing 
multiple issues, the Board noted that the criteria for rating 
skin disorders were amended during the appeal, and while the 
RO had furnished the new rating criteria, upon the most 
recent examination of the veteran's skin, the examiner noted 
the percentage of each body part that was affected by atopic 
dermatitis only; the clinician did not indicate the 
percentage of the overall body that was affected.  As such, 
the Board found that another examination was necessary in 
order to properly evaluate the veteran's skin disease.  

As to the other issue that remained on appeal, the Board 
noted in its May 2004 remand that the veteran's service 
medical records were devoid of any complaints of tinnitus, 
but that he was diagnosed with the disorder within a year of 
separation from service.  The claim was remanded so that the 
veteran could undergo an audiological examination to 
determine if the veteran has a current diagnosis of tinnitus 
and, if so, whether it began during, or is linked to service.  
The veteran failed to report for his examinations scheduled 
for August 19, 2004.  

Notwithstanding the foregoing, the Board finds that there is 
a procedural defect that must be cured.  Thus, the appeal 
must be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefined VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b)(c) 
(2004).  

In this case, in its review in My 2004, the Board 
unfortunately missed the fact that all of the duties to 
notify the veteran under VCAA have not been met, to include 
being informed of the evidence that VA would obtain on his 
behalf, and the evidence that the veteran is responsible for 
furnishing himself.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  A review of the claims file shows that 
there are two VCAA letters of record (dated January 2002 and 
August 2003), but one of the letters addresses a reopened 
claim for an upper arm condition, and the other only 
addresses the issue of service connection for onychomycosis.  
The veteran must be provided with a specific explanation of 
the type of evidence necessary to substantiate each of his 
claims that remain on appeal and a description of which 
portion of that evidence (if any) was to be provided by the 
veteran and which portion the VA would attempt to obtain on 
the veteran's behalf.  Id. 

The Board is cognizant that entitlement to an initial rating 
in excess of 10 percent for atopic dermatitis is a 
"downstream" issue; that is, one raised by means of a notice 
of disagreement rather than in an application for benefits.  
The General Counsel of VA has held that when a claimant 
raises a new, "downstream" issue, or claim, in a notice of 
disagreement, the VCAA does not require VA to provide a new 
notice under 38 U.S.C.A. § 5103 so long as it addresses the 
new issue in a statement of the case and provided that it 
gave a section 5103 notice in conjunction with the initial 
claim:  See VAOPGCPREC 8-03.  However, in this case, as noted 
above, the only VCAA letters in the claims file relate to 
issues other than tinnitus and atopic dermatitis.  

Since this case must be remanded again to cure the procedural 
defect noted above, the veteran should be afforded another 
opportunity to report for VA skin and ENT examinations.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  (See also May 2004 Board remand for reasons why 
examinations and opinions are warranted.)

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(b)(c).  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification, specific to 
his claims of service connection for 
tinnitus and an initial rating in excess 
of 10 percent for atopic dermatitis, of 
the impact of the notification 
requirements on his claims.
 
2.  The RO should schedule the veteran 
for a VA skin examination to determine 
the nature and severity of his atopic 
dermatitis with localized alopecia.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.

The examiner is also requested to comment 
on the following: the percentage of the 
entire body affected by the atopic 
dermatitis with localized alopecia; the 
percentage of the exposed areas of the 
body which are affected; the use or 
nonuse of systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs, and if use is 
required, the duration of use during the 
last 12 month period.

3.  The RO should also schedule the 
veteran for a VA ENT examination to 
determine if he has a current diagnosis 
of tinnitus and, if so, whether it began 
during or is linked to some incident of 
active duty, to include claimed exposure 
to excessive noise.  All indicated tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for service connection for tinnitus and 
an initial or staged (Fenderson, supra) 
rating in excess of 10 percent for atopic 
dermatitis, with consideration of all of 
the evidence obtained since the issuance 
of a supplemental statement of the case 
in May 2005.

6.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
notice of all relevant action taken on 
the claim, to include a summary of all of 
the evidence added to the record since 
the May 2005 Supplemental Statement of 
the Case.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


